~FF~CEOFTHEA~TORNEY               GENERAL•   FTEXAS
                                     AUSTIN




    &wnblr.Q.          8. Willia@6ea
    coanty   rttorno       Brat&  County
    blfaphfm*lUe,       4'ma8




                                                    ten in rwponm to
                                                        ~0nrlQrre4 aad




                                   # or Stat. oan 80 roll    luo h              ’ .~
                                   8 lxeautotha inatnrorat o?
                                   t &oulb bw the form of aaoh



    hnnotatad ClvrS1Stabtw, it
    ing unit    whioh lm a party te
    oourt    U, raiI suit,  the tit& to
    ln and Ilad bttb,      tari
    and bonrtit. or ltroli      an
i   partlo to .)ho wit                     born a
                            and whiah hatsro                   f~&raid   ault
             00 IMU tu           ime    pgellut ruoh propert , pro r&a       ~4    in
             pr~p~fikt~ t0 tb             DUOS or ta    llear i II raw ot rala n-
             ;yi;tiro      taxi=       unite aa wtabllshd     by the jodg.mat IA t&t3
                        &oh property ohall         not be aold by tbo     taxing    Mlt
             pwo$reb~          tb8    8ati Sor loaa than the adjudged value thereof,
             or th4 aaiountoi tJn judgpuate agalnet             the proparty      in   eald
             suit,    nbloMosr ie lower without the written               ooaront of all
             ta;rM ooltr whlah ln eafd juagwnt               have been iopnd to buvo
             tax liona Mainat luoh property.               Yhea euoh property 1s rold
             bl the taxi-            unit probaring tho came, the proasede thereof
             lhall be roaairad b It ror Aoooont of itrelf                 and all other
             eal4 texlag ualte aiJCKI@ in raid cult to have a tax lion
             l(r*lneteuah popertt. The pr~ooede froosuah~ lale, aftu
             pa*g       all ooete and upmaw            Jhall  b8 dietributrd      emong
             ruoh    taxlag      unite    pre rata ed  in proportion    t:, the amount
             0r their      tax     liean sgainrt   eubh propwty    a8 e~t~bllthdl       In
             ealb judgornt .
                         Thin prorlaloa of the etatut       further p+ldee,
              In eiioot, that it .tho aelo ha8 noO been made by euoh purehae-
              lng tortme wit  hior     rim (6) moetb  aftsr the redsaptlon
              period prorid in aJ0ti0n      18 0r the 8tatute,     ha8 lxpiredd,
              it er&       thereatter be the duty     0r th fuirirr, 0 II tb
             wrIttan roqwrt       itor any taxing     tult who hae obta !z ed a
             &&egt         ln eald rult, to sell     Jai4   property   a8 provldod
                       .
                         Thr prorlelone   of brtldle  734Sb aro ouiml~t~ro
              o fa ndInlb dltiotoa al1 ether rl         and rramdlee to which
              Iry taxing wit  aAy be entitled,              3.5 of 8ald etatute)
              but whore thrar 18 a 6onfllot   Artiolo 7S4Sb ooatride.
                                 Aituthe uplratlon     of the rwhuuptloa pmrlod,
             whlah ie      two   (0) years, ad beioro llx (4) month8 after suah               ’
             rodwptioa pubdd the taxlag aIt purobaelng tbr poput~
             18 the oal tul.88 .ontt that          WA 8811 eooh property.      Whuo
             tha     &ate i 8 tho taxln6 ualt puroharl~        the pro rtg, It ha8
             tha p o wu to- loll same aurLag maI& 81X (6) PoAt ii ~olod           but
             A0 0rriow         be   boea 61V.B authority    to A&*   eaoh ealo a4
                  lvato @a&, tharefon,        the sly    luoh sale that ona be ma&o
                             tha dmritr un6or the luthorlt~        gi700 to hla by
                                 of tk Retie06 U&v11 Statute&        Ii the tmtag
             unit     purohaelry the pmporty bar not cold raid prpoperty
             With&      JiX  (6)   aonthr ritU th8 FOdea@bWb &Wriod, th#A oA$




P
 . .
I. . :       ,.,,
   ‘i,...   *
                                      Ob a dBJd l         JagSSAtia Uib aUi&
                                      aaf make wt i ttea      roqwet 0r the
                                    momsty           in the tmnaera8 authorleod
by Article  tS45b.                No- ti
                           utiblo to flad any etatuto au-
thorlein4j any pufm  to rwnet     the ehrrlrr to niaketho
*al* for t&m Stat0 whore t&n   Strto 16 tho purobarlag wit.

            i&ore tbo &ate 10 tk taxIa    aalt aakw the    pm-
ohuo, it has thr rl$ht to loll luoh property dtes tho lxRlra-
tlon 0r the raauptlon   pbriob and Within *lx watti  thereafter
w tr u,l#a r tuth elrpiratloa 0r eda 81x nonthe, but euoh
sale mm8 be ma0 by the lherlsr under tho potieione oi haW-
010 9slw for tb rwsoa tht BO QU#OB hu bean lutboriucl to
lo lla a l4 party ror the Wa tr a tp r lta ta al0 at e.nttlae.
aal6 kstio P $9bt8 boln@ in put as rolbW8:

                *** l zi             sag   of   the    la mlthus                #o ldfe
      tb      Stata is lrotredoem                     withis tho time                     pm-
      eorlbra       by    this l,aw, th elhoriff ehall eel1 the
      sew      aO   poblfo         outu       to     t&o     highest            bid&?       for
      oaeh a0 the prl5OipA x lAtraAoo to tho oourt                                          bsUJJ
      la fhe     oowt             whoro(81 tho        &nd         lhe,          after      glvla6
     a&lo* or ea f o ia the wuw                             ntvwpnrsrlbd                    ror
      sale oi real letdm                    und8f ~ooution                      pro*iad
     whoA      a0%100        18    &rvcW     bye 9OSting              AOtfO@J,          OIIO 0i
      the     said notlooe eErll ba portti ln 8 oonrpiououe
      plwe      open tho land Co M wld.    Said Aot iao JhJllL
      oonaula a legal deeoriptianor the laad                                       to, k          eeld;
      tit8 4ato OS Its pwoharJ by                          the        3tata,    tb         prlao
      ior rhloh the la& ua8 ~16                            to    tha      Statox      It  t&t
     will be sol4 at pub&l@ outotT 80                                  tho highoet blddrr
     r0r oaoh,, data aad p&oe 0r 0410.                                   all 8alee eon-
     teaptog    huola & a llbo. a a de IAthe                                  a ua a po rto -
      sor bd         or tbe aale             or real         oetato         unaer leo utlo d,



     bS4 OT blrle ~8 rejootod the, iwl lhrll bo SW-
     l6v*rtlee$  aa  orruel ror aale as previ4ed ror
     horoia, but the lwptaaoe~ by the rhviit of tho
     ,bia hall be lOAOlurlve AAd blade   00 Ok qM8tioa
      a f
        th e
           lpiiiolono~                     oi the bid, and ao aotloa                             shall
      ho ruetainrd In anf  oourt ot                            thte     8trte        to    rot     aside
      aaid ~10 OA gounar tPr the                           i5wrriatano                    or the
      amou58 bid a5a aoacrpted.  l                         l     + The o&r t r,
                                                                         IA
      khali       0r the &ate,               ahall     oxmat*             l dood
                                                                      oonrep
      15s tltlr          to lald property              whoa sold and pala ror.*
                                                                                                 ,’
                                                                                                         .~,
                                                                                                               289




                             Eo+o+er,            8uoh 8alr oan Only b@ medO aStar               the OX-
pfru;on           of         rat&          rir   wntha when DO otber taxin   turit              whbh
has obtained a jud&i@nt in add 8Uit ha8 teqm8ted tbo 8hhff
w&r         the    @W18iOli8  of                      8sotloo 9, Artfak 7W3b. to 8011 mdb
                    Where ruoh a                      rmquort ha8 beon mado, 8uOh 8alO aWt
                                                                    Artlele 7545b.
                             ~&euntb                9o~8t~18      tb   tUiB&WaitPukiW5th.
pUrObU0,               it        h8        th0   ri&ht      t0 Oeu     Mid    WOP.rtl      dta    *b,
lrgirrtlon of t& reduxptlos                                   prrled and rlthln         8t month8 thrro-
Utor    U Wil                         a8     atto?    tbr    CrpirPtiOD      Of mid     8iX EOntb     but
8UOh h.    OpSt                       k      Bad*    WndeT    thrruiiah
                                                                     mVi8iOa8     Ot    &tiOb       &,
lntborise~ tk                                    a oosalaaioau
                                      oomdr8i0aor8~             *g-t
                                                                  to     to a Qolat
80U. aad 4irpo8e 0f say roal ertate or t & oounty at pub110 au+
tion an4 to lx e o utea da04 to the purobuw thenof.      Xt ah0
ha8 tho right  to reqoort the rImrift to mako 8tIOh ula    after
the 8s#lntioa   ot said sls moatlm, a8 aathorimd 8t Seotloa 9,
Artlele T545b but.;8 18 not aatharid     to roll uia    PFoxWS8Y
a0 prlrat08aiO at any him.
            lb provi8toa   ha8 b o o amnb e
                                          fo r tho lx o o utiooaf a
deed to the purohaerr where tho State 1s the taring      unit nakinu
the 8ale, lxeo t a8 p.rorlded for when the sherift maker tho ralo
umlor thr pror Poloar ot                              either ArttoLe 7W#l or Artlez*                P345bg
tharUOH,                    it    18 i0ponelbLo for               the State to roll
u&or the lrrthorlty iglreo h&n amber uld Mtiole TSELI er uBle88
mma et& taxing unit     whloh ha8 obtalnsd a lud&amat h tho 8aLae
lult 8%ll nQuOet the lrherifi to a011 I-    MOP   th. PZQ~~IliQW
of Soatloa 9, Artl61e 794%     Xa llthsr ot thele emat   tb
8herWt i8 authortxd ta exeout0.a 4e04 oonroyla6 Odd psovrty
to  tbm puroharex thonot at muoh8alo.

lX.ooUt.0 dMd8      to JWO@W'ty    Mid bl ViFtW        0s rxeout+y    OP 0 der8
Of     m&     lnuo8   qon  jWl&Iwat8      in iWOO    Of the 3tat@,  or an J es
doodo ot t?wV,         an4 boa&t     in by the State      la order fa pmkot
lta  lnteroat     fir .tb                      a OdhOtloa Ot    debt, but we
                                                                        &dgmant and
do not    belleto    thir  8tatute     a8   over  irrtended to        to tax                apply
40&a rp0a a8 than        utdrr ooruldWatioa, for &ha remm
                                                 Itar*
th4*    Mid 8tatutaauthorlur tho lxeoutlon of a 4eed to tbr
property   Slur~io rUoPPO4   t0,                               +eh      18 luoh   ga0pr~Q as ha0
boa   pordkarab   b yt&w lya* oi                                 tb0   &ate    where 6aw wa8 8014
by rfrtw  of a~ luoutlon,  otikr ot aah, or do04 ot tme$, aa
ret forsh la Artlole 4491,  Mtlcla  440% al80 a~~hOPbO8 the
agent Ot th@ State wh@ bought mid property, with the advlc#
or the     AttOraOy                  or othonriao diegoae ot
                               Qeaeml,        to roll
owhe apon 8aoa term aaa ooaditloao      40 he a&y deemnort   ad-
trabagoou.0   to tho State, and @at! g oo?d to: ? ge4tez.--
-pat     thu   aooo8euy   to par oh0 wuaern    or aon   wem
oto.    the naainder    8hau be ppIA late the Stat0 hea8UW
k, tie orrdlt ot the fgwurJ, mxeaw.         There prorl8loru
ohow that the puroh880 or 8alo 0r property tmder delinqwnt
tar  8tatute8   war oat belag ooeridued   WEmaArt10148   440% and
44oaroro          Oarrrd.         I)Olib48,      tu       otetutoe         era    epoolal          8t4tUte4
aad ooatml QIOP &enorrl ltututband
                                8, there                                           18   aothiaa in
any   or   the      tax     8tatute8      that        iodlo4too      t&t         th4    Attorney
Gesoral      fa  oallotl upoa to lx e o uto
                    to    bo             6oodo to property
#elU by the State uadrr the ~oliaquonttu lawo.
                      Whore the oouat~  la the tulng                         ualt aaldna the
*ale, li6hor           dotl~  the  rix math8 perI&                           w ~Brr thrrt
tlw it Ith48   not requootod   the 8heritt unaer  the protirlon4
of 306tioa 9, 4irtlalo 9S4!ib, to sell 0da property, ru8b oalo
will be g~reraed by the pravlelosu ot artfolo    1577 hrreinabore
PotrPro4      to.

                      Our      Oplnlon~Woo.            O-950      an4 O-1959       4r0 her&r
oronalod          ln8du          lo   thq mnt oonfllot rlth                      my ot the bold-
to&O   aad        herelm.                                                               ..
                      tkUi?tillg t&d           t&i8      46tiri44tOrilf             44-m            $WW
iaqpirf    , we lvsui.6
 .
                                                                       Tour0        wry       tFuly,